Catron, Ch. J.
delivered the opinion of the court.
The judgment against Taul and Brown having been obtained in the circuit court, and the judgment by motion having been rendered 'by the county court, it is insisted this judgment is void, because it does not recite that there was produced to the county court a copy of the record or judgment of the circuit court legally authenticated; the evidence required by the act of 1801, ch. 15, in cases of motions in different courts from the one in which the judgment against the security was had.
The act of 1809, ch. 69, by force of which this judgment was entered up, does riot prescribe the evidence to be adduced; as the record is the only competent evidence however, to establish the fact of an existing, unsatisfied judgment, the same evidence must be adduced in each case. But in the language of the majority of the court, in Hamilton vs. Burum, ( 3 Yerg. Rep. 361,) “If the judgment show upon its face the facts necessary to give it validity, it would not be necessary in a trial of this sort, to go behind that judgment, to show the evidence upon which it is founded.” When a court of competent jurisdiction states a fact in its judgment as appearing, it must be presumed that such fact was established by competent and proper evidence: and the evidence of the fact need not be stated. (3 Yerg. Rep. 363, and authorities cited.) The judgment of Taul against Brown was in due form, and justified the execution, levy and sale; and there being no error in the record the judgment must be affirmed.
Judgment affirmed.